                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DANYEL GIACOMELLI,                              )       CASE NO. 1:18CV1936
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )       MAGISTRATE JUDGE
                                                )       JONATHAN D. GREENBERG
NANCY A. BERRYHILL,                             )
           Acting Commissioner                  )
           of Social Security,                  )       MEMORANDUM OF OPINION
                                                )       AND ORDER
                      Defendant.                )

       Plaintiff, Danyel Giacomelli (“Plaintiff” or “Giacomelli”), challenges the final decision

of Defendant, Nancy A. Berryhill,1 Acting Commissioner of Social Security (“Commissioner”),

denying her applications for a Period of Disability (“POD”) and Disability Insurance Benefits

(“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 416(i), 423, and 1381 et seq.

(“Act”). This Court has jurisdiction pursuant to 42 U.S.C. § 405(g) and the consent of the

parties, pursuant to 28 U.S.C. § 636(c)(2). For the reasons set forth below, the Commissioner’s

final decision is AFFIRMED.




 1
  On January 23, 2017, Nancy A. Berryhill became the Acting Commissioner of Social
 Security.

                                                1
                                 I.   PROCEDURAL HISTORY

        In November 2015, Giacomelli filed an application for POD and DIB alleging a disability

onset date of December 1, 2014 and claiming she was disabled due to arthritis and carpal tunnel

syndrome. (Transcript (“Tr.”) at 134, 149.) The applications were denied initially and upon

reconsideration, and Giacomelli requested a hearing before an administrative law judge (“ALJ”).

(Tr. 75, 82, 89.)

        On December 13, 2017, an ALJ held a hearing, during which Giacomelli, represented by

counsel, and an impartial vocational expert (“VE”) testified. (Tr. 25.) On January 31, 2018, the

ALJ issued a written decision finding Giacomelli was not disabled. (Tr. 8.) The ALJ’s decision

became final on July 23, 2018, when the Appeals Council declined further review. (Tr. 1.)

        On August 23, 2018, Giacomelli filed her Complaint to challenge the Commissioner’s

final decision. (Doc. No. 1.) The parties have completed briefing in this case. (Doc. Nos. 13,

15.) Giacomelli asserts the following assignment of error:

       (1)       Whether substantial evidence supports the ALJ’s finding that Ms.
                 Giacomelli can perform frequent handling, fingering and feeling.

(Doc. No. 13.)

                                         II.   EVIDENCE

A.      Personal and Vocational Evidence

        Giacomelli was born in August 1970 and was forty seven years-old at the time of her

administrative hearing, making her a “younger” person under social security regulations. (Tr.

19.) See 20 C.F.R. §§ 404.1563. She has a high school education and is able to communicate in

English. (Id.) She has past relevant work as a data entry clerk. (Tr. 18.)




                                                 2
B.      Relevant Medical Evidence2

        On June 19, 2013, Giacomelli visited orthopedist Alan L. Panteck, M.D. for a right foot

injury. (Tr. 203.) She reported injuring her foot eight months prior on a set of stairs. (Id.)

Giacomelli denied any treatment for this injury but indicated she was waking up at night with

pain. (Id.) On examination, she displayed no obvious swelling, but had tenderness and a

minimally antalgic gait. (Id.) X-rays of the right foot revealed a possible old fracture at the base

of the third metatarsal. (Id.) Dr. Panteck ordered an MRI to evaluate Giacomelli for a Lisfranc

sprain. (Id.) A June 25, 2013 right foot MRI indicated Lisfranc joint arthrosis, but no discrete

stress fracture or definite sprain. (Tr. 209.)

        Giacomelli returned to Dr. Panteck on January 19, 2016, reporting a three-month history

of right upper extremity pain. (Tr. 204.) She described pain along the medial aspect of the right

elbow and right thumb. (Id.) Giacomelli denied treating this pain with anti-inflammatory

medication, but indicated she modified her activities without much relief. (Id.) On examination,

she had a full range of motion in her right elbow, wrist, and fingers. (Id.) She was “exquisitely

tender over the medial epicondyle,” but had no tenderness over the lateral epicondyle or radial

tunnel. (Id.) Giacomelli displayed significant pain with resisted wrist and finger flexion and

tenderness at her first CMC joint. (Id.) However, x-rays of her right thumb revealed essentially

no arthritic changes at her first CMC joint or any evidence of STT arthritis. (Id.) Dr. Panteck

diagnosed Giacomelli with right medial epicondylitis and administered a Kenolog and Lidocaine

injection on the right side. (Id.)



 2
   The Court’s recitation of the medical evidence is not intended to be exhaustive and is
 limited to the evidence cited in the parties’ Briefs.

                                                 3
        On January 20, 2016, Giacomelli visited primary care physician Jason Sustersic, D.O.,

for bilateral hand eczema and ear pain. (Tr. 213.) Dr. Sustersic observed redness in both ears

and diagnosed bilateral ear infections. (Tr. 214.) He prescribed a course of antibiotics for this

issue. (Id.) Dr. Susteric also prescribed steroids for the severely dry skin on Giacomelli’s hands.

(Id.)

        On February 16, 2016, Giacomelli visited neurologist Augusto C. Juguilon, M.D., for

neck, shoulder, hand, and wrist pain. (Tr. 226.) She described “generalized aches and pains” on

a constant and daily basis. (Id.) She reported constant hand pain, despite undergoing bilateral

carpal tunnel release procedures over a decade prior. (Id.) On examination, Giacomelli was

tender in her cervical spine and shoulders, with minimal discomfort to palpation in the lumbar

region. (Id.) Her motor strength was good in both her upper and lower extremities and she

displayed no tremor. (Id.) She had decreased pinprick sensation in both hands. (Id.) An

EMG/nerve conduction study of her arms and neck revealed (1) bilateral mild recurrent carpal

tunnel syndrome; (2) bilateral mild ulnar compression neuropathy at the elbow; (3) bilateral

multi-level cervical radiculopathy; (4) no evidence of ulnar compression neuropathy at the canal

of the guyon; (5) no peripheral neuropathy; and (6) no myopathy. (Tr. 221.)

        Giacomelli returned to Dr. Juguilon on April 19, 2016. (Tr. 225.) Dr. Juguilon reviewed

Giacomelli’s recent labwork, which revealed an elevated sedimentation rate of 30, satisfactory

C-reactive protein levels, severe anemia, and low B12 levels. (Id.) Her CCP antibodies were

highly elevated and the remainder of the testing was negative. (Id.) Dr. Juguilon noted

Giacomelli “claims that she is unable to do any daytime job because [she] is constantly fatigued




                                                 4
plus having generalized aches and pains.” (Id.) He referred her to rheumatology for a

connective tissue disease and hematology for anemia and B12 deficiency. (Id.)

       An April 25, 2016 cervical MRI revealed the following: (1) degeneration of the left

paramedian protrusion of the C5-6 disc causing mild flattening of the left side of the spinal cord;

(2) a diminished T1 signal in the marrow, possibly due to marrow replacement disease; and (3)

prominent adenoidal tissue, which was unusual for Giacomelli’s age. (Tr. 242.)

       Giacomelli saw Dr. Sustersic on May 24, 2016, for left shoulder, hip, and groin pain.

(Tr. 310.) She indicated her left shoulder pain began after dropping a bag of groceries two

weeks prior. (Id.) Dr. Sustersic noted Giacomelli needed to start B12 shots due to her recent

labwork results. (Id.) On examination, Giacomelli had tenderness in her left AC joint, with a

normal range of motion and muscle strength. (Tr. 311.) Dr. Sustersic prescribed a course of

steroids for her symptoms. (Tr. 312.)

       On October 25, 2016, Giacomelli visited Dr. Panteck for left hip pain. (Tr. 292.) She

described this pain as radiating distally, but not going into her knee. (Id.) She denied any

numbness or back pain. (Id.) On examination, Giacomelli tended to “lurch towards her left

side” and was tender along her left greater trochanter. (Id.) She had no tenderness along her IT

band. (Id.) Giacomelli voiced no complaints of groin pain with hip range of motion testing or

heel tap. (Id.) X-rays of her left hip confirmed no arthritic changes, acute dislocation, or

fracture. (Id.) Dr. Panteck concluded Giacomelli’s hip pain was likely due to greater

trochanteric bursitis and administered a Kenalog and Lidocaine injection. (Id.)

       Giacomelli visited Dr. Sustersic several days later, on October 28, 2016. (Tr. 307.) She

described myalgias and pain in her back and neck. (Id.) On examination, she had tenderness


                                                 5
and skin sensitivity in multiple joints, but her range of motion and strength testing was normal.

(Tr. 308.) Dr. Sustersic diagnosed fibromyalgia, recommended regular exercise, and prescribed

Cymbalta. (Tr. 309.)

       Giacomelli followed up with Dr. Sustersic on December 23, 2016. (Tr. 304.) She felt

“much better” on Cymbalta and her chronic pain levels had dropped from an 8/10 to a 4/10. (Id.)

She reported continued bilateral hip and lower back pain, but it was improved. (Id.) She

requested an increased dosage of Cymbalta, which Dr. Sustersic provided. (Tr. 304, 306.) On

examination, she had no joint swelling and a normal range of motion and movement in her

extremities. (Tr. 305.)

       On May 9, 2017, Giacomelli visited Dr. Panteck for bilateral hand and elbow pain, the

right side worse than the left. (Tr. 316.) On examination, her right arm was tender to palpation

over the lateral epicondyle and she had significant pain with resisted wrist and finger extension.

(Id.) There was no tenderness over the medial epicondyle. (Id.) On the left side, Giacomelli

again had tenderness over the lateral epicondyle, but not to the same degree as the right side.

(Id.) She had mild pain with resisted wrist and finger extension. (Id.) Dr. Panteck administered

Kenalog and Lidocaine injections in Giacomelli’s lateral epicondyles. (Id.)

       Giacomelli continued to report bilateral wrist and elbow pain on May 18, 2017. (Tr.

336.) She indicated the recent injections provided minimal relief. (Id.) On examination,

Giacomelli had no joint swelling, a normal range of motion, and normal movements in all of her

extremities. (Tr. 337.) Dr. Sustersic advised her to wear wrist braces at bedtime and ice her

hands for 20-30 minutes, 2-3 times a day. (Tr. 338.) Giacomelli returned to Dr. Sustersic for




                                                 6
right elbow pain on July 21, 2017. (Tr. 333.) On examination, her lateral epicondyle was

tender. (Tr. 335.) Dr. Sustersic prescribed a course of steroids. (Id.)

C.     State Agency Reports

       On April 30, 2016, Giacomelli underwent a consultative examination with physician

Kyle E. Walker, M.D. (Tr. 259-266.) She reported arm and hip pain. (Tr. 259.) She indicated

her bilateral carpal tunnel release procedures only alleviated her hand pain for about 2-3 years.

(Id.) On examination, Giacomelli had 4/5 strength in her left shoulder and 3/5 strength in her

left hip flexor. (Tr. 260.) Otherwise, she had full strength in her upper and lower extremities.

(Id.) She reported numbness and paresthesia in her 1st, 2nd, 4th, and 5th digits, but her light touch

sensation was otherwise intact in her arms and legs. (Id.) Her gait favored the left side. (Id.)

       X-rays of the left hip indicated “mild joint space narrowing but no other signs of chronic

inflammation or degeneration.” (Tr. 261.) Her right shoulder x-ray was normal. (Id.) Her grasp

was slightly weak bilaterally, but she had normal manipulation, pinch, and fine motor

coordination. (Tr. 263.) Her cervical spine, shoulder, elbow, hand, and finger ranges of motion

were all normal. (Tr. 264-265.) Her hip, knee, and ankle ranges of motion were also normal.

(Tr. 266.)

       Based upon this examination, Dr. Walker provided the following statement:

       Ms. Giacomelli’s history and physical, except for the 1st and second digit
       parethesias, is typical for ulnar neuropathy that can be the result of [carpal
       tunnel syndrome] or cubital tunnel syndrome. The numbness/parenthesis of
       the 1st and 2nd digits might be attributed to polyneuropathy. An EMG could
       better support this. Despite this minor inconsistency, I believe Ms.
       Giacomelli’s exam to be reliable and would expect she would have mild to
       moderate limitations with lifting and carrying. This is especially true when
       performing these activities with heavier objects or for long periods of time.
       She may also have mild limitations with handling objects.


                                                  7
       The claimant does not have any limitations with sitting, standing, walking,
       hearing, speaking, traveling or with memory.

(Tr. 261.)

       On May 12, 2016, state agency physician Stephen Sutherland, M.D., reviewed

Giacomelli’s medical records and completed a Physical Residual Functional Capacity (“RFC”)

Assessment. (Tr. 68-70.) Dr. Sutherland determined Giacomelli could lift and carry 20 pounds

occasionally and 10 pounds frequently; stand and/or walk for 6 hours in an 8-hour workday; and

sit for about 6 hours in an 8-hour workday. (Tr. 68-69.) He further found Giacomelli was

limited to occasional climbing of ramps and stairs, never climbing ladders, ropes, or scaffolds,

frequent stooping, kneeling, and crouching, and could occasionally crawl. (Tr. 69.) Dr.

Sutherland opined Giacomelli was limited to frequent handling, fingering, and feeling with the

bilateral upper extremities. (Tr. 70.) He concluded Giacomelli would need to avoid

concentrated exposure to extreme cold, vibration, and hazards and could not work at unprotected

heights or perform commercial driving. (Id.)

       On August 26, 2016, state agency physician Dimitri Teague, M.D., reviewed

Giacomelli’s medical records and completed a Physical RFC Assessment. (Tr. 56-58.) He

adopted Dr. Sutherland’s findings. (Id.)

D.     Hearing Testimony

       During the December 13, 2017 hearing, Giacomelli testified to the following:

       •        She lives with her husband and son. (Tr. 28.) She drives 1-2 times a week, but
                avoids distances longer than 10-15 miles. (Id.) She no longer feels comfortable
                driving longer distances because of an incident where she could not grip the
                steering wheel. (Tr. 28-29.)

       •        She attended college for two years. (Tr. 29.) She worked at a hospital
                performing data entry and scheduling. (Id.)

                                                8
       •        She has undergone carpal tunnel surgery on both wrists. (Tr. 32.) She returned
                to work after each procedure. (Id.) In May 2014, her hands were swelling and
                after work she would have to submerge them in ice water. (Tr. 33.) She had
                difficulty typing, picking up the phone, opening doors, and using a pen, so she
                eventually stopped working in May 2014. (Id.)

       •        She also has problems using her hands at home. (Tr. 33-34.) She struggles to
                open doors, fold clothes, and wash her hair. (Tr. 34.) She has trouble gripping
                and grasping, dropping objects multiple times each day. (Id.)

       •        She has a burning sensation in her hands. (Tr. 34.) She wears splints on her
                hands at night but still wakes up in pain. (Tr. 34-35.) She cannot lift a gallon of
                milk. (Tr. 36.) She can lift a stack of folded towels. (Id.)

       •        She has burned and cut her hands cooking. (Tr. 37.) She refuses to take
                narcotics for her hand pain, but she does take nerve pain medications. (Tr. 38.)
                She finds these medications helpful, but they make her tired and confused. (Id.)
                Her doctors have offered her no other treatment options for her hands. (Tr. 39.)

       •        She has hip bursitis. (Tr. 39.) She underwent a cortisone injection, which she
                found helpful. (Id.)

       •        She has trouble dressing and fixing her hair. (Tr. 40-41.) She does not buy
                anything that has a twist cap. (Tr. 41.) She hangs all her clothing because she
                cannot fold it. (Id.) All of her shoes slip on and she has trouble putting socks
                on. (Id.) She finds it “very difficult” to use buttons and zippers. (Tr. 42.)

       The VE testified Giacomelli had past work as a data entry clerk (D.O.T. #203.582-054).

(Tr. 44.) The ALJ then posed the following hypothetical question:

       Please assume a hypothetical individual of the Claimant’s age, education,
       and work experience who’s able to perform light exertional work activities
       as defined in the regulations with the following limitations. The individual
       can frequently handle, finger, and feel bilaterally; frequently stoop, kneel,
       crouch; occasionally climb ramps and stairs and crawl; never climb ladders,
       ropes, and scaffolds; should never be exposed to unprotected heights,
       dangerous moving mechanical parts, or operate a motor vehicle. The
       individual should avoid concentrated exposure to extreme cold and
       vibrations as well.

(Tr. 44-45.)


                                                9
        The VE testified the hypothetical individual would be able to perform Giacomelli’s past

work. (Tr. 45.) The VE further explained the hypothetical individual would also be able to

perform other representative jobs in the economy, such as a sales attendant (D.O.T. #299.677-

010); food service worker (D.O.T. #311.677-010); and housekeeper (D.O.T. #323.687-014).

(Id.)

                             III.   STANDARD FOR DISABILITY

        In order to establish entitlement to DIB under the Act, a claimant must be insured at the

time of disability and must prove an inability to engage “in substantial gainful activity by reason

of any medically determinable physical or mental impairment,” or combination of impairments,

that can be expected to “result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 20 C.F.R. §§ 404.130, 404.315 and 404.1505(a).1

        A claimant is entitled to a POD only if: (1) she had a disability; (2) she was insured when

she became disabled; and (3) she filed while she was disabled or within twelve months of the

date the disability ended. 42 U.S.C. § 416(i)(2)(E); 20 C.F.R. § 404.320.

        The Commissioner reaches a determination as to whether a claimant is disabled by way

of a five-stage process. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4). See also Ealy v.

Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). First, the claimant must demonstrate that she is not currently engaged in

“substantial gainful activity” at the time of the disability application. 20 C.F.R. §§ 404.1520(b)

and 416.920(b). Second, the claimant must show that she suffers from a “severe impairment” in

order to warrant a finding of disability. 20 C.F.R. §§ 404.1520(c) and 416.920(c). A “severe

impairment” is one that “significantly limits . . . physical or mental ability to do basic work


                                                 10
activities.” Abbot, 905 F.2d at 923. Third, if the claimant is not performing substantial gainful

activity, has a severe impairment that is expected to last for at least twelve months, and the

impairment, or combination of impairments, meets or medically equals a required listing under

20 CFR Part 404, Subpart P, Appendix 1, the claimant is presumed to be disabled regardless of

age, education or work experience. See 20 C.F.R. §§ 404.1520(d) and 416.920(d). Fourth, if the

claimant’s impairment or combination of impairments does not prevent her from doing her past

relevant work, the claimant is not disabled. 20 C.F.R. §§ 404.1520(e)-(f) and 416.920(e)-(f).

For the fifth and final step, even if the claimant’s impairment does prevent her from doing her

past relevant work, if other work exists in the national economy that the claimant can perform,

the claimant is not disabled. 20 C.F.R. §§ 404.1520(g), 404.1560(c), and 416.920(g).

       Here, Giacomelli was insured on her alleged disability onset date, May 21, 2014 and

remains insured through December 31, 2019, her date last insured (“DLI.”) (Tr. 13.) Therefore,

in order to be entitled to POD and DIB, Giacomelli must establish a continuous twelve month

period of disability commencing between these dates. Any discontinuity in the twelve month

period precludes an entitlement to benefits. See Mullis v. Bowen, 861 F.2d 991, 994 (6th Cir.

1988); Henry v. Gardner, 381 F.2d 191, 195 (6th Cir. 1967).

                   IV.    SUMMARY OF COMMISSIONER’S DECISION

       The ALJ made the following findings of fact and conclusions of law:

       1.        The claimant meets the insured status requirements of the Social Security Act
                 through December 31, 2019.

       2.        The claimant has not engaged in substantial gainful activity since May 21,
                 2014, the alleged onset date (20 CFR 404.1571 et seq.).

       3.        The claimant has the following severe impairments: bilateral carpal tunnel,
                 status post carpel tunnel release; ulnar neuropathy; cervical radiculopathy;

                                                 11
               cervical degenerative disc disease; cervical spondylosis; connective tissue
               disease; and impingement syndrome of the left shoulder (20 CFR
               404.1520(c)).

       4.      The claimant does not have an impairment or combination of impairments
               that meets or medically equals the severity of one of the listed impairments
               in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525
               and 404.1526).

       5.      After careful consideration of the entire record, the undersigned finds that the
               claimant has the residual functional capacity to perform light work as defined
               in 20 CFR 404.1567(b) except frequently handle, finger and feel bilaterally;
               frequently reach in all directions; frequently stoop, kneel and crouch;
               occasionally climb ramps or stairs and crawl; never climb ladders, ropes, or
               scaffolds; should never be exposed to unprotected heights, dangerous moving
               mechanical parts, or operate a motor vehicle; and should avoid concentrated
               exposure to extreme cold or vibration.

       6.      The claimant is unable to perform any past relevant work (20 CFR
               404.1565).
       7.      The claimant was born on August **, 1970 and was 43 years old, which is
               defined as a younger individual age 18-49, on the alleged disability onset
               date (20 CFR 404.1563).

       8.      The claimant has at least a high school education and is able to communicate
               in English (20 CFR 404.1564).

       9.      Transferability of job skills is not material to the determination of disability
               because using the Medical-Vocational Rules as a framework supports a
               finding that the claimant is “not disabled,” whether or not the claimant has
               transferable job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P,
               Appendix 2).

       10.     Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the
               national economy that the claimant can perform (20 CFR 404.1569 and
               404.1569(a)).

       11.     The claimant has not been under a disability, as defined in the Social Security
               Act, from May 21, 2014, through the date of the decision (20 CFR
               404.1520(g)).

(Tr. 13-20.)


                                                12
                                  V. STANDARD OF REVIEW

       “The Social Security Act authorizes narrow judicial review of the final decision of the

Social Security Administration (SSA).” Reynolds v. Comm’r of Soc. Sec., 2011 WL 1228165 at

* 2 (6th Cir. April 1, 2011). Specifically, this Court’s review is limited to determining whether

the Commissioner’s decision is supported by substantial evidence and was made pursuant to

proper legal standards. See Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010);

White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009). Substantial evidence has been

defined as “‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health and

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). In determining whether an ALJ’s findings are

supported by substantial evidence, the Court does not review the evidence de novo, make

credibility determinations, or weigh the evidence. Brainard v. Sec’y of Health & Human Servs.,

889 F.2d 679, 681 (6th Cir. 1989).

       Review of the Commissioner’s decision must be based on the record as a whole. Heston

v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The findings of the Commissioner

are not subject to reversal, however, merely because there exists in the record substantial

evidence to support a different conclusion. Buxton v. Halter, 246 F.3d 762, 772-3 (6th Cir.

2001) (citing Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)); see also Her v. Comm’r of

Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999)(“Even if the evidence could also support another

conclusion, the decision of the Administrative Law Judge must stand if the evidence could

reasonably support the conclusion reached.”) This is so because there is a “zone of choice”


                                                13
within which the Commissioner can act, without the fear of court interference. Mullen, 800 F.2d

at 545 (citing Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       In addition to considering whether the Commissioner’s decision was supported by

substantial evidence, the Court must determine whether proper legal standards were applied.

Failure of the Commissioner to apply the correct legal standards as promulgated by the

regulations is grounds for reversal. See, e.g.,White v. Comm’r of Soc. Sec., 572 F.3d 272, 281

(6th Cir. 2009); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“Even if

supported by substantial evidence, however, a decision of the Commissioner will not be upheld

where the SSA fails to follow its own regulations and where that error prejudices a claimant on

the merits or deprives the claimant of a substantial right.”).

       Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough

evidence in the record to support the decision, [where] the reasons given by the trier of fact do

not build an accurate and logical bridge between the evidence and the result.” Fleischer v.

Astrue, 774 F. Supp. 2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir.1996); accord Shrader v. Astrue, 2012 WL 5383120 (E.D. Mich. Nov. 1, 2012) (“If

relevant evidence is not mentioned, the Court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, 2011 WL 6130824 (S.D. Ohio Nov. 15, 2011); Gilliam v.

Astrue, 2010 WL 2837260 (E.D. Tenn. July 19, 2010); Hook v. Astrue, 2010 WL 2929562 (N.D.

Ohio July 9, 2010).




                                                 14
                                         VI. ANALYSIS

A.        RFC

          Giacomelli argues the “ALJ’s assessment of [her] residual functional capacity, and her

ability to perform substantial gainful activity, is not supported by substantial evidence.” (Doc.

No. 13 at 9.) She asserts the “evidence from [her] treating sources supports” her upper extremity

symptoms. (Id. at 10.) Giacomelli contends the “evidence proves [she] suffers from pain,

stiffness, weakness, and numbness which restrict [her] use of her upper extremities to such a

degree that . . . frequent use of [her] hands and arms are prohibited.” (Id. at 12.)

          The Commissioner maintains the ALJ’s RFC assessment, in particular the manipulative

limitations, are supported by substantial evidence. (Doc. No. 15 at 11.) The Commissioner

asserts Giacomelli “has not presented medical or other evidence demonstrating that her

impairments caused manipulative limitations beyond those the ALJ incorporated into the RFC.”

(Id. at 10.)

          The RFC determination sets out an individual's work-related abilities despite his or her

limitations. See 20 C.F.R. § 416.945(a). A claimant's RFC is not a medical opinion, but an

administrative determination reserved to the Commissioner. See 20 C.F.R.§ 416.927(d)(2).3 An

ALJ "will not give any special significance to the source of an opinion on issues reserved to the

Commissioner." See 20 C.F.R.§ 416.927(d)(3). As such, the ALJ bears the responsibility for




 3
          Revised versions of these regulations took effect on March 27, 2017 and apply to
          disability claims filed on or after that date. See 82 Fed. Reg. 5844 (March 27,
          2017).

                                                 15
assessing a claimant's RFC based on all of the relevant evidence, 20 C.F.R. § 416.946(C), and

must consider all of a claimant's medically determinable impairments, both individually and in

combination, S.S.R. 96-8p.

         "In rendering his RFC decision, the ALJ must give some indication of the evidence

upon which he is relying, and he may not ignore evidence that does not support his decision,

especially when that evidence, if accepted, would change his analysis." Fleischer v. Astrue, 774

F.Supp.2d 875, 880 (N.D. Ohio 2011) (citing Bryan v. Comm'r of Soc. Sec., 383 Fed.Appx. 140,

148 (3d Cir. 2010) ("The ALJ has an obligation to ‘consider all evidence before him' when he

‘mak[es] a residual functional capacity determination,' and must also ‘mention or refute [...]

contradictory, objective medical evidence' presented to him.")). See also SSR 96–8p, at *7, 1996

SSR LEXIS 5, *20 ("The RFC assessment must always consider and address medical source

opinions. If the RFC assessment conflicts with an opinion from a medical source, the

adjudicator must explain why the opinion was not adopted.")). While the RFC is for the ALJ to

determine, however, it is well established that the claimant bears the burden of establishing the

impairments that determine his RFC. See Her v. Comm'r of Soc. Sec., 203 F.3d 388, 391 (6th

Cir. 1999).

         Here, the ALJ determined Giacomelli had the following residual functional capacity:

         After careful consideration of the entire record, the undersigned finds that
         the claimant has the residual functional capacity to perform light work as
         defined in 20 CFR 404.1567(b) except frequently handle, finger and feel
         bilaterally; frequently reach in all directions; frequently stoop, kneel
         and crouch; occasionally climb ramps or stairs and crawl; never climb
         ladders, ropes, or scaffolds; should never be exposed to unprotected
         heights, dangerous moving mechanical parts, or operate a motor vehicle;
         and should avoid concentrated exposure to extreme cold or vibration.

(Tr. 16.)(emphasis added).

                                                16
         The Court finds the upper extremity limitations contained within the RFC are supported

by substantial evidence. Giacomelli has a long-standing history of carpal tunnel syndrome and

underwent bilateral carpal tunnel release procedures over a decade ago. (Tr. 226.) She testified

she discontinued working in May 2014 because her carpal tunnel symptoms had returned. (Tr.

33.) However, in January 2016, Giacomelli had a full range of motion in her right elbow, wrist,

and fingers. (Tr. 204.) X-rays were negative for any arthritic changes in her right thumb. (Id.)

Her February 2016 EMG and nerve conduction study indicated her carpal tunnel and ulnar

compression neuropathy were mild in nature. (Tr. 221.) There was no evidence of peripheral

neuropathy. (Id.) The EMG did reveal cervical radiculopathy and a cervical MRI confirmed

mild flattening to the left side of her spinal cord. (Tr. 221, 242.)

         Further, at her April 2016 consultative examination, Giacomelli had normal

manipulation, pinch, and fine motor coordination in her hands. (Tr. 263.) Her cervical spine,

shoulder, elbow, hand, and finger ranges of motion were all normal. (Tr. 264-265.) The

consultative examiner concluded Giacomelli would have “mild to moderate limitations with

lifting and carrying” and “mild limitations with handling objects.” (Tr. 261.) While Giacomelli

continued to report elbow and hand pain for the remainder of the relevant period, she often had

no joint swelling and a normal range of motion in her extremities. (Tr. 316, 336, 305, 337.)

         In the decision, the ALJ considered and discussed Giacomelli’s carpal tunnel, ulnar

compression neuropathy, and cervical radiculopathy. (Tr. 17.) She specifically noted the EMG

and nerve conduction study results. (Id.) She discussed the objective findings made during

Giacomelli’s consultative examination, including decreased grip and sensation, but good motor

strength. (Id.) The ALJ acknowledged these findings supported a “limitation to light work with


                                                  17
only frequent handling, fingering and feeling” and incorporated the manipulative limitations

provided by the reviewing state agency physicians into the RFC. (Tr. 16-18.) The ALJ’s

interpretation of the evidence was a reasonable one and does not provide grounds for reversal.

         Giacomelli attempts to argue the RFC is not supported the evidence because the state

agency physicians reached their conclusions with a record “devoid of [her] EMG and cervical

MRI.” (Doc. No. 13 at 11.) However, an examination of the reviewing state agency opinions

indicates the EMG was received into the record on March 2, 2016 and Dr. Sutherland

specifically discussed it at the initial level of review. (Tr. 66.) As for Giacomelli’s cervical

MRI, it is true that it was not contained in the record until after the reviewing state agency

physicians issued their opinions. (Tr. 53, 224, 242.) Nevertheless, it is not an error for an ALJ

to rely on medical opinions from physicians who have not reviewed the entire record so long as

the ALJ considers the post-dated evidence in formulating her opinion. See, e.g., McGrew v.

Comm’r of Soc. Sec., 343 F. App’x 26, 32 (6th Cir. 2009) (indicating that an ALJ’s reliance upon

state agency reviewing physicians’ opinions that were outdated was not error where the ALJ

considered the evidence developed post-dating those opinions). Here, the ALJ provided a

detailed discussion of the April 2016 cervical MRI, demonstrating she considered the evidence

following the state agency determinations. (Tr. 18.)

         Giacomelli next argues the ALJ “erroneously interpreted raw medical data to reach her

determination that [she] could use her hands frequently.” (Doc. No. 13 at 13.) The crux of

Giacomelli’s argument is because the state agency physicians did not have the EMG, nerve

conduction study, or cervical spine MRI for their review when they reached their conclusions,

the ALJ erroneously interpreted these test results when formulating the RFC. (Id.) As discussed


                                                 18
supra, despite Giacomelli’s assertion otherwise, the reviewing state agency physicians did

consider the EMG and nerve conduction studies when reaching their conclusions. (Tr. 66.)

After reviewing this testing, the state agency physicians limited Giacomelli to frequent handing,

fingering, and feeling. (Tr. 70.) The ALJ, in turn, assessed these same manipulative limitations

in the RFC. (Tr. 16.) Thus, the ALJ could not have “interpreted raw medical data” because her

limitations were consistent with physicians’ opinions4 who had the opportunity to interpret these

test results.

          The Court similarly finds the ALJ did not “interpret raw medical data” when

considering Giacomelli’s cervical MRI. While the state agency physicians may not have had

this cervical MRI for their review, it had already been read and interpreted by a radiologist, D.H.

Berns, M.D. (Tr. 242-243.) See Rudd v. Comm'r of Soc. Sec., 531 F. App'x 719, 726–27 (6th

Cir. Sept. 5, 2012) (ALJ did not impermissibly act as a medical expert in interpreting medical

evidence, and did not interpret raw medical data beyond her ability where X-rays had already

been read and interpreted by a radiologist). The radiologist’s report, indicating “mild” and

“moderate” findings, is consistent with the opinions which are contained in the record and the

resulting RFC. See Bowen v. Comm’r of Soc. Sec., 2019 WL 1986524, *6 (S.D. Ohio May 6,

2019). Moreover, this MRI report did not require the ALJ “to interpret raw data beyond [her]


 4
          Giacomelli emphasizes the fact the consultative examiner, Dr. Walker, had
          apparently not had the opportunity to review the EMG/nerve conduction study
          prior to reaching his conclusion. (Doc. No. 13 at 12, Tr. 261.) Regardless, the
          reviewing state agency physicians did have these diagnostic tests for their review.
          (Tr. 66.) Giacomelli does not direct this Court’s attention to any regulation or
          case law which requires all state agency doctors to have access to all medical
          records in order to reach a conclusion. Indeed, such a requirement would be
          impossible, as an individual’s medical record would presumably continue to grow
          up until the date of the ALJ administrative hearing and decision.

                                                19
ability in order to determine consistency.” Austin v. Comm’r of Soc. Sec., 2014 WL 897139, *6

(S.D. Ohio Mar. 6, 2014).

         Giacomelli suggests remand is required in order to obtain an opinion from a physician

who can review all of this evidence. (Doc. No. 13 at 13.) However, the ALJ “was not required

to obtain a medical expert to interpret the medical evidence related to [Giacomelli’s] physical

impairments.” Rudd, 531 Fed. App’x at 726. Indeed, it is the ALJ, not a physician, who is

tasked with the responsibility of formulating an RFC. Webb v. Comm'r of Soc. Sec., 368 F.3d

629, 633 (6th Cir.2004) (“the ALJ is charged with the responsibility of evaluating the medical

evidence”).

         In sum, the Court finds the RFC is supported by substantial evidence and the ALJ did

not impermissibly act as a medical expert when evaluating the diagnostic testing and formulating

the RFC. Accordingly, this argument is without merit and does not provide a basis for remand.

B.       Credibility

         Giacomelli also argues the “ALJ’s credibility determination is not supported by

substantial evidence.” (Doc. No. 13 at 14.) Giacomelli argues while the ALJ recognized her

testimony regarding her difficulty using her hands, the ALJ “failed to provide sufficiently

specific reasons for rejecting” this testimony.” (Id. at 14-15.)

         The Commissioner asserts the “ALJ provided a reasonable evidentiary basis for her

assessment of [Giacomelli’s] subjective reports, and, in turn, her assessment of [Giacomelli’s]

manipulative limitations.” (Doc. No. 15 at 6.) The Commissioner maintains the ALJ

“considered multiple factors in assessing [Giacomelli’s] subjective allegations,” including the

objective medical evidence, the diagnostic testing, the opinion evidence, the treatment course,


                                                 20
and Giacomelli’s activities of daily living. (Id. at 6-8.) The Commissioner contends

Giacomelli’s “challenge is nothing more than disagreement with the ALJ’s consideration of

these factors.” (Id. at 8.)

         It is well settled that pain alone, if caused by a medical impairment, may be severe

enough to constitute a disability. See Kirk v. Sec' of Health and Human Servs., 667 F.2d 524,

538 (6th Cir. 1981), cert. denied, 461 U.S. 957, 103 S.Ct. 2428, 77 L.Ed.2d 1315 (1983).

However, when a claimant alleges symptoms of disabling severity, the ALJ must follow a

two-step process for evaluating these symptoms. See e.g, Massey v. Comm'r of Soc. Sec., 2011

WL 383254 at * 3 (6th Cir. Feb. 7, 2011). First, the ALJ must determine if there is an

underlying medically determinable physical or mental impairment that could reasonably be

expected to produce a claimant's symptoms. Second, the ALJ "must evaluate the intensity and

persistence of [the claimant's] symptoms so that [the ALJ] can determine how [those] symptoms

limit [the claimant's] capacity for work." 20 C.F.R. § 404.1529(c)(1). See also SSR 16-3p,5

2016 WL 1119029 (March 16, 2016). Essentially, the same test applies where the alleged

symptom is pain, as the Commissioner must (1) examine whether the objective medical evidence

supports a finding of an underlying medical condition; and, if so, (2) whether the objective

medical evidence confirms the alleged severity of pain arising from the condition or whether the

objectively established medical condition is of such a severity that it can reasonably be expected

to produce the alleged disabling pain. Duncan v. Secretary of Health & Human Services, 801




 5
         SSR 16-3p superceded SSR 96-7p, 1996 WL 374186 (July 2, 1996) on March 28,
         2016. Thus, SSR 16-3 was in effect at the time of the December 13, 2017
         hearing.

                                                21
F.2d 847, 853 (6th Cir. 1986). See also Felisky v. Bowen, 35 F.3d 1027, 1038–39 (6th Cir.

1994); Pasco v. Comm'r of Soc. Sec., 137 Fed. App’x 828, 834 (6th Cir. June 2005).

         If these claims are not substantiated by the medical record, the ALJ must make a

credibility6 determination of the individual's statements based on the entire case record.

Credibility determinations regarding a claimant's subjective complaints rest with the ALJ. See

Siterlet v. Sec'y of Health & Human Servs., 823 F.2d 918, 920 (6th Cir. 1987); Rogers v. Comm'r

of Soc. Sec., 486 F.3d 234, 248 (6th Cir. 2007) ("noting that "credibility determinations

regarding subjective complaints rest with the ALJ"). The ALJ's credibility findings are entitled

to considerable deference and should not be discarded lightly. See Villareal v. Sec'y of Health &

Human Servs., 818 F.2d 461, 463 (6th Cir. 1987). Nonetheless, the ALJ’s “decision must

contain specific reasons for the weight given to the individual's symptoms ... and be clearly

articulated so the individual and any subsequent reviewer can assess how the adjudicator

evaluated the individual's symptoms" SSR 16-3p, 2016 WL 1119029; see also Felisky, 35 F.2d

at 1036 ("If an ALJ rejects a claimant's testimony as incredible, he must clearly state his reason

for doing so").




 6
         SSR 16-3p has removed the term “credibility” from the analysis. Rather, SSR 16-
         3p directs the ALJ to consider a claimant’s “statements about the intensity,
         persistence, and limiting effects of the symptoms,” and “evaluate whether the
         statements are consistent with objective medical evidence and other evidence.”
         SSR 16-3p, 2016 WL 1119029 at *6. The Sixth Circuit has characterized SSR
         16-3p as merely eliminating "the use of the word ‘credibility' ... to ‘clarify that
         subjective symptom evaluation is not an examination of an individual's
         character.'" Dooley v. Comm'r of Soc. Sec., 656 Fed. App’x 113, 119 n.1 (6th Cir.
         2016). Neither party has argued the analysis is different under SSR16-3p, though
         Ingram has incorrectly asserted SSR 16-3p was issued following the June 28,
         2016 ALJ decision. (Doc. No. 13 at 9.)

                                                22
         To evaluate the “intensity, persistence, and limiting effects of an individual’s

symptoms,” the ALJ must look to medical evidence, statements by the claimant, other

information provided by medical sources, and any other relevant evidence on the record. See 20

C.F.R. §404.1529; SSR 16-3p, Purpose, 2016 WL 1119029 (March 16, 2016). Beyond medical

evidence, there are seven factors that the ALJ should consider.7 The ALJ need not analyze all

seven factors, but should show that he considered the relevant evidence. See Cross, 373 F.

Supp.2d at 733; Masch v. Barnhart, 406 F. Supp.2d 1038, 1046 (E.D. Wis. 2005).

         Here, the ALJ acknowledged Giacomelli’s testimony and written statements regarding

her difficulty using her hands and fingers. (Tr. 16-17.) She noted Giacomelli reported “constant

pain in her hands and elbows,” difficulty performing manipulative tasks, a tendency to “drop[]

things multiple times a day,” and reduced grip strength and sensation. (Id.) The ALJ provided a

discussion of Giacomelli’s treatment notes, the diagnostic testing, the objective findings upon

examination, and the medical opinion evidence. (Tr. 17-18.) The ALJ determined Giacomelli’s

medically determinable impairments could reasonably be expected to cause the alleged

symptoms. (Tr. 17.) However, the ALJ found her statements concerning the intensity,


 7
         The seven factors are: (1) the individual's daily activities; (2) the location,
         duration, frequency, and intensity of the individual's pain; (3) factors that
         precipitate and aggravate the symptoms; (4) the type, dosage, effectiveness, and
         side effects of any medication the individual takes or has taken to alleviate pain or
         other symptoms; (5) treatment, other than medication, the individual receives or
         has received for relief of pain or other symptoms; (6) any measures other than
         treatment the individual uses or has used to relieve pain or other symptoms; and
         (7) any other factors concerning the individual's functional limitations and
         restrictions due to pain or other symptoms. See SSR 16-3p, 2016 WL 1119029 at
         * 7; see also Cross v. Comm'r of Soc. Sec., 373 F.Supp.2d 724, 732–733 (N.D.
         Ohio 2005) (stating that an ALJ, in a unified statement, should explain his or her
         credibility findings in terms of the factors set forth in the regulations, thereby
         permitting the court to “trace the path of the ALJ's reasoning.”)

                                                23
persistence, and limiting effects of these symptoms were not entirely consistent with medical

evidence and other evidence in the record. (Id.)

            The ALJ also provided the following comparison of Giacomelli’s subjective allegations

to the medical evidence:

            As for the claimant’s statements about the intensity, persistence, and
            limiting effects of his or her symptoms, they are inconsistent. In February
            2016, claimant underwent a conduction study which showed bilateral mild
            carpal tunnel syndrome, bilateral mild ulnar compression neuropathy at
            the elbow, and bilateral multi-level cervical radiculopathy (7F/2). At her
            April 2016 consultative examination, claimant had 4/5 strength in her left
            shoulder, 3+/5 in the left hip flexor, 4+/5 in bilateral grip, and otherwise
            she had 5/5 strength in her bilateral upper and lower extremities, and a
            negative bilateral straight raise leg raise test (11F/3). Claimant reported
            numbness/paresthesias in the bilateral 4th and 5th digits as well as in the
            1st and 2nd digit, but the latter was not as severe. Her light touch
            sensation was intact in the bilateral upper and lower extremities, though
            she had decreased sensation in both hands (8F/3). That decreased
            sensation supports the limitation to light work with only frequent
            handling, fingering and feeling, never climbing ladders, never being
            around hazards and the environmental limitations.

(Tr. 17.)

            The Court finds substantial evidence supports the ALJ’s assessment of Giacomelli’s

subjective complaints. While Giacomelli testified to incredibly limited manipulative abilities,

the objective evidence, as noted by the ALJ, is not entirely consistent with these allegations. In

January 2016, she had a full range of motion in her hands, wrists, and fingers. (Tr. 204.) X-rays

of her thumb were negative for any arthritic changes. (Id.) In February 2016, while she had

decreased sensation in both hands, she had good motor strength in her upper extremities. (Tr.

226.) An EMG indicated her carpal tunnel syndrome and ulnar compression neuropathy were

both mild in nature. (Tr. 221.) In May 2017, she described continued wrist and elbow pain, but

displayed no joint swelling, a normal range of motion, and normal movements in all extremities.

                                                   24
(Tr. 336-337.) Moreover, during her April 2016 consultative examination, she had normal

manipulation, pinch, and fine motor coordination. (Tr. 263.)

         Giacomelli argues the ALJ “failed to provide sufficiency specific reasons” for rejecting

her hand impairment allegations. (Doc. No. 13 at 15.) The Court disagrees. Indeed, the ALJ

referenced Giacomelli’s allegations and then contrasted them with the medical evidence,

including diagnostic testing and objective examination findings, as well as the opinion evidence.

(Tr. 17-18.) Reading the decision as a whole, it is clear why the ALJ did not accept the entirety

of Giacomelli’s allegations. See SSR 16-3p, 2016 WL 1119029 (the ALJ’s “decision must

contain specific reasons for the weight given to the individual's symptoms ... and be clearly

articulated so the individual and any subsequent reviewer can assess how the adjudicator

evaluated the individual's symptoms.").

         In sum, the ALJ considered a number of factors in assessing Giacomelli’s credibility,

including her treatment course, the objective findings upon examination, and the opinions

contained in the record. These factors are supported by the evidence in the record and are

sufficiently specific to make the basis of the ALJ’s credibility analysis clear. Accordingly, this

argument is without merit and does not provide a basis for remand.

                                     VII.    CONCLUSION

         For the foregoing reasons, the Commissioner’s final decision is AFFIRMED.


         IT IS SO ORDERED.

                                                      s/Jonathan D. Greenberg
                                                     Jonathan D. Greenberg
                                                     United States Magistrate Judge
Date: June 14, 2019


                                                25
